       Case 1:17-cv-04327-LLS-RWL Document 169 Filed 07/16/20 Page 1 of 2
[O RIG IN \ L                                           ·USDC SONY
                                                         DOCUMENT
   UNITED STATES DISTRICT COURT                          ELECTRONICALLY FILED
   SOUTHERN DISTRICT OF NEW YORK                        DOC #: _ _ _- - , 7 7 7 - . -
                                    - - - - -x                        ·? //6/2,~
                                                        DATE FIL f-D:_~:_.:__--
   MICHAEL DARDASHTIAN , et al .,
                                                                                 '   .,
                          Plaintiffs ,                17 Civ . 43io/ . (LLS)

             - against -                                     ORDER

        DAVID GITMAN , et al.,

                          Defendants.
   - - - - - - - - - - - - - - - - - - -x

        Plaintiffs '   letter of July 14 , 2020 (Dkt . 167 - 1) seeks the

   sealing of Exhibits A and B to defendants' July 10 Objection and

   paragraphs 26-32 of defendants' memorandum of law be removed

   from the public docket    (id . p.7) , as containing "highly

   sensitive confidential records of the Plaintiff Companies " and

   references to "sensitive and confidential business records ." The

   application is denied . The showing necessary for such

   suppression is not apparent from a commonplace Confidentiality

   Agreement , and must demonstrate how specific documents contain

   genuinely secret matter whose disclosure would harm particular

   valuable interests.

        With regards to Exhibits A and B the application fails for

   lack of specificity . Ex . A (Dkt . 163 - 3) is a 76 page expert's

   report evaluating the fair value of Gitman ' s 50% interest in

   Cooper Square Ventures as of three separate dates in 2017 - 20. It

   is designed to be offered into evidence at the trial , as part of


                                         - 1-
     Case 1:17-cv-04327-LLS-RWL Document 169 Filed 07/16/20 Page 2 of 2



the expert ' s presentation . No particular pages or sections of

the report are specified , nor is any reason given for excluding

it from the public record , beyond the normal preference of any

business for privacy . Exhibit B (0kt . 163 - 4)    is the 63 page

"rebuttal" report prepared by defendants '       expert , with no

further specification of particularly confidential items .

          Paragraphs 26 to 32 of defendants ' memorandum of law (0kt.

163-2) consist of defense counsel ' s summary of the rebuttal

expert testimony the defense is seeking to offer in evidence at

the trial . It is very general , primarily explaining why the

plaintiffs '     expert ' s method of valuation for the subject

company , the "direct capitalization valuation method ," is

 inappropriate , and comparing it with other methods , such as the

 "Guideline Public Company Method , the Guideline Merged and

Acquired Method and the income approach method ." The concepts

 seem purely theoretical ; no specific facts or figures are

 disclosed or discussed . Why it is highly confidential is left as

 a mystery .

          That does not approach the requirements of specificity and

 secrecy for concealing from the public evidence to be submitted

 in a court of law , to affect the jury 's verdict , and the

 proposed redactions are denied .

      So ordered .

Dated :     July 16, 2020


                                     - 2-
